Case 8:19-cv-00421-WFJ-CPT Document 21 Filed 05/13/19 Page 1 of 4 PagelD 184

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

JULIAN KEIPPEL, individually and
on behalf of all others similarly situated,

Plaintiff,
Vv. CASE NO. 8:19-cv-421-T-02CPT

HEALTH INSURANCE
INNOVATIONS, INC.,

GAVIN SOUTHWELL,

and MICHAEL D. HERSHBERGER,

Defendants.

ORDER APPOINTING OKLAHOMA MUNICIPAL
RETIREMENT FUND AND CITY OF BIRMINGHAM
RETIREMENT AND RELIEF SYSTEM AS LEAD PLAINTIFF
AND APPROVING THEIR SELECTION OF LEAD COUNSEL
Case 8:19-cv-00421-WFJ-CPT Document 21 Filed 05/13/19 Page 2 of 4 PagelD 185

Having considered the various motions for appointment of Lead Plaintiff and Lead
Counsel, including the motion of class members Oklahoma Municipal Retirement Fund and City
of Birmingham Retirement and Relief System (collectively, the “Pension Funds”) for
appointment as Lead Plaintiff and approval of their selection of Lead Counsel, filed pursuant to
Section 21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3)(B), as
amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

IT IS HEREBY ORDERED THAT:

1, The Pension Funds have timely moved the Court to be appointed Lead Plaintiff in
the above-captioned action pursuant to the requirements of the PSLRA.

2. Having considered the provisions of 15 U.S.C. § 78u-4 (a)(3)(B), and the material
submitted by the Pension Funds in support of their motion, the Court hereby concludes that the
Pension Funds are the “most adequate plaintiff’ and that they satisfy the requirements of 15
U.S.C. § 78u-4 (a)(3)(B). The Court hereby appoints the Pension Funds to be Lead Plaintiff and
to represent the interests of the Class.

3. Pursuant to 15 U.S.C. § 78u-4 (a)(3)(B)(v), Lead Plaintiff has selected and
retained the law firm of Saxena White P.A. to serve as Lead Counsel. The Court hereby
approves Lead Plaintiff's selection of Saxena White P.A. as Lead Counsel.

4, Lead Counsel shall have the following responsibilities and duties, to be carried
out either personally or through other counsel designated by Lead Counsel:

a. to coordinate the briefing and argument of any and all motions;
b. to coordinate the conduct of any and all discovery proceedings;

c. to coordinate the examination of any and all witnesses in depositions;
Case 8:19-cv-00421-WFJ-CPT Document 21 Filed 05/13/19 Page 3 of 4 PagelD 186

d. to coordinate the selection of counsel to act as spokesperson at all pretrial
conferences;

e. to call meetings of the plaintiffs’ counsel as they deem necessary and
appropriate from time to time;

f. to coordinate all settlement negotiations with counsel for defendants;

g. to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter and to delegate work responsibilities to selected
counsel as may be required;

h. to coordinate the preparation and filings of all pleadings; and

i. to supervise all other matters concerning the prosecution or resolution of
the above-captioned action.

5. No motion, request for discovery, or other pretrial proceeding shall be initiated or
filed by any plaintiff without the approval of Lead Counsel, so as to prevent duplicative
pleadings or discovery. No settlement negotiations shall be conducted without the approval of
Lead Counsel.

6. Lead Counsel shall have responsibility for receiving and disseminating Court

orders and notices.
Case 8:19-cv-00421-WFJ-CPT Document 21 Filed 05/13/19 Page 4 of 4 PagelD 187

7. Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’
counsel, shall serve as the spokespersons for plaintiffs’ counsel, and shall direct and coordinate
the activities of plaintiffs’ counsel. Lead Counsel shall be the liaison between the Court and
plaintiffs and their counsel.

IT IS SO ORDERED.

DATED: Pos. \Y, 2ul4 Kee

WILVIAM F. JANG
UNITED STATES DISTRICT JUDGE
